ORDER
PER CURIAM.
Appellant, Padraic Cook, appeals his jury-trial conviction in the Circuit Court of the City of St. Louis, for first degree robbery, first degree assault, and two counts of armed criminal action, for which he was sentenced, as a prior and persistent offender, to sixty years in prison. Appellant also appeals the denial of his Rule 29.15 motion without an evidentiary hearing. We have reviewed the briefs and arguments of the *575parties, the transcripts and legal files, and we find no clear error in either the trial or post-conviction proceedings. As we further find no jurisprudential purpose would be served by a written opinion, we affirm appellant’s conviction and denial of post-conviction relief pursuant to Rules 30.25(b) and 84.16(b), respectively. The parties have been provided with a memorandum, solely for their own information, explaining the reasons for our decision.